DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 09/03/2021.  
This action is made FINAL.

2.	Claims 1-11 are pending in the case.  Claim 1 is an independent claim.  Claim 1 has been amended.  


Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.


Applicant argues (claim 1) Ballard in view of Lotto fail to disclose fine-grain placement of a 3D media in the surrounding environment.


In response, Lotta discloses positioning a digital element at a specific scene location, such as a train station platform (Fig. 2; col. 6, ll. 6-10).  Lotta teaches the digital .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brian Ballard et al., US 2014/0267419 A1 and further in view of Ray Lotto, US 10,026,226 B1.


Independent claim 1, Ballard discloses a method comprising:

receiving an initial location (i.e. IMU data communicates GPS position of AR glasses, e.g. AR device – Para 33 -34), the initial location including GPS coordinates of the client device (i.e. the device position is defined by a first coordinate system associate with a vector origin position -  Fig. 6 “601 “v1”; Para 64), an altitude above sea level of the client device (i.e. the first coordinate system is associated with external coordinate data, e.g. altitude – Para 73) and an offset from the altitude above sea level of the client device (i.e. receive the display position of AR content, e.g. virtual object, at a second coordinate system position offset from a first coordinate system position – Para 55; Fig. 4 “402”; Fig. 6 “602”); 

creating by the client device a virtual linear coordinate reference system based on the initial location (i.e. the AR content, e.g. virtual object, is associated with a second coordinate system that is created/defined relative to the user’s current field of view defined at the first coordinate system – Para 55; Fig. 4 “402”); 

receiving a current course location of the client device, the current course location including new GPS coordinates (i.e. GPS coordinates of the AR glasses are repeatedly received and used to determine AR device location – Para 34); 



receiving a first 3D digital media object associated with the initial location and the offset (i.e. receiving the location of the AR content in the second coordinate system – Para 55; Fig. 4 “402”; Fig. 6 “602”) the first 3D digital media object located at a fixed fine-grain position within an augmented reality space (i.e. the media object is snapped to the display device position, such that the media object appears fixed in position relative to the position of the display device - Para 63 or the media object is locked to the position set by the display device – Para 62, 69; positioning a digital element at a specific scene location, such as a train station platform - Fig. 2; col. 6, ll. 6-10 – using GPS coordinates – col. 9, ll. 12-20); and, 

viewing through a viewport on a client device the first 3D digital media object placed in an augmented reality space (i.e. the AR glasses enables viewing of virtual content – Para 19 – via a rendering services module that produces computer generated data - Para 45; Fig. 4-6), the first 3D digital media object remaining in a fixed fine-grain position within the augmented reality space while moving the client device in a real world setting (i.e. the virtual content is locked to a location and viewed by the user/AR device as the user changes position – Para 50, 59).  

world offset in the virtual linear coordinate reference system using the current course location and relative offset from the current course location, wherein the world offset is relative to the initial location and receiving a first 3D digital medial object associated with the initial location and the world offset.

Lotto discloses calculating a world offset in the virtual linear coordinate reference system using the current course location and relative offset from the current course location, wherein the world offset is relative to the initial location (i.e. a user leaving a 3D media object at a target location – Fig. 2, 3; determining a rendering location for the digital object based on the target rendering location for the digital object based on an updated device location – Fig. 6-8;  the digital object is rendered within a preset range, e.g. a world offset, of the heading, e.g. location, of the display device – col. 4, ll. 43-49), 
and receiving a first 3D digital medial object associated with the initial location and the world offset (i.e. animate a visual representation of the digital object from the previous, e.g. current, location to the next location – Fig. 8 “808”).

It would have been obvious at the effective date of invention to include Lotto’s calculating a world offset in the virtual linear coordinate reference system using the current course location and relative offset from the current course location, wherein the world offset is relative to the initial location and receiving a first 3D digital medial object associated with the initial location and the world offset with the method of Ballard because each teaches determining an offset user position associated with the display 


Claim 2, Ballard discloses the method of claim 1, further comprising the moving of the client device in the real world setting including moving around the first 3D digital media object that remains in the fixed position (i.e. AR content position is maintained regardless of  translation or rotational movements associated with the user’s change in position - Para 62).  



Claim 3, Ballard discloses the method of claim 1, wherein the first 3D digital media object was placed in the augmented reality space by a third party (i.e. the virtual AR content can be provided by a server, e.g. a third party, providing a service – Para 22).



Claim 4, Ballard dsicloses the method of claim 1, wherein the first 3D digital media object was placed in the augmented reality space by a user of the client device (i.e. the virtual AR content position can be determined by the user – Para 52, 55).

Claim 5, Ballard discloses the method of claim 3, further comprising a user of the client device placing a second 3D digital media object relative to the first 3D digital media object (i.e. user head movement causes positional processing that outputs text, graphics, additional video and sound to the display - Para 45, 46).  



Claim 6, Ballard discloses the method of claim 4, further comprising a third party placing a second 3D digital media object relative to the first 3D digital media object (i.e. the system may include a multiple user system, where the multiple users represent a third party – Para 21; system users head movement causes positional processing that outputs text, graphics, additional video and sound to the display - Para 45, 46).  



Claim 7, Ballard discloses the method of claim 1, wherein at least one of the initial location and the current course location is estimated using the new GPS coordinates and data from at least one additional sensor (i.e. estimate current device position using GPS signals and signals from an IMU, e.g. sensor – Para 44).  






Claim 9, Ballard discloses the method of claim 7, wherein the at least one additional sensor includes any one or more of an accelerometer (i.e. receive acceleration data from an IMU, e.g. accelerometer – Para 44, 33) and a barometer.  




Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brian Ballard et al., US 2014/0267419 A1 in view of Ray Lotto, US 10/026,226 B1 as applied to claim 1 above, and further in view of Oliver Daniels et al., US 2018/0005450 A1.


Claim 10, Ballard discloses determining user location (Fig. 4, 6), as does Lotto (Fig. 3, 5).



It would have been obvious at the effective date of invention to combine Daniels filtering at least one of the initial location and the current course location with the method of Ballard in view of Lotto because each teaches presenting an augmented reality view of computer generated content at a designated position based on tracked user positioning. Daniels additionally teaches improving distance measuring via filtering with Kalman filters to provide the benefit of improving position data by reducing uncertainty in obtained total measurement (Daniels, abstract; Para 87).  



Claim 11, Ballard discloses determining user location (Fig. 4, 6), as does Lotto (Fig. 3, 5).

Ballard in view of Lotto fails to disclose the method of claim 10, wherein the filtering includes applying a Kalman filter, which Daniels discloses (i.e. applying a Kalman filter to measured accelerometer readings as a device moves – Para 87 – around a position of a trackable feature tethered to AR content – abstract; Para 4, 6, 83). 

Similar rationale as applied in the rejection of claim 10 applies herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619